Exhibit 10.1

 

FIRST AMENDMENT TO THE DIAMONDROCK HOSPITALITY COMPANY

2016 EQUITY INCENTIVE PLAN

 

This First Amendment (this “Amendment”) to the DiamondRock Hospitality Company
2016 Equity Incentive Plan (the “Plan”) is made and entered into as of
December 20, 2018 (the “Amendment Date”) by DiamondRock Hospitality Company, a
Maryland corporation (the “Company”).  All capitalized terms used but not
defined in this Amendment shall have the meanings ascribed to such terms in the
Plan.

 

RECITALS

 

WHEREAS, pursuant to Section 18 of the Plan, the Board of Directors of the
Company authorized the Company to enter into this Amendment;

 

NOW, THEREFORE, the Plan shall be amended, effective as of the Amendment Date,
as follows:

 

1.  The following is added as a new Section 3(f), which reads in its entirety as
follows:

 

(e)           Awards granted under the Plan after the Amendment Date shall not
vest prior to the first anniversary of the date of grant of the Award; provided
that, notwithstanding the foregoing, up to 5% of the shares of Stock authorized
for issuance under the Plan pursuant to Section 3(a) (as adjusted pursuant to
Section 3(c)) may be utilized for Awards granted after the Amendment Date that
provide for vesting within one year following the date of grant.  In addition to
the 5% exception noted in the proviso above, the Administrator may grant Awards
that vest (or permit previously granted Awards to vest) within one year
following the date of grant (i) due to the grantee’s retirement, disability or
death, (ii) due to an event that constitutes a change in control, as determined
by the Administrator, including, without limitation, a Change in Control,
(iii) if such Awards are granted as substitute Awards in replacement of other
Awards (or awards previously granted by an entity being acquired (or assets of
which are being acquired)) that were scheduled to vest within one year following
the date of grant of such substitute Awards or (iv) if such Awards are being
granted in respect of an elective deferral of cash compensation that, absent a
deferral election, otherwise would have been paid to the grantee within one year
following the date of grant.  Notwithstanding the foregoing, the Administrator
may accelerate the vesting of a grantee’s previously granted Award that meets
the minimum vesting requirements set forth above in connection with a qualifying
termination, as determined by the Administrator, of the grantee’s employment or
other service relationship with the Company or one of its subsidiaries
(including as a result of the grantee’s employer ceasing to be a subsidiary of
the Company).

 

2.  Section 3(a) shall be deleted in its entirety and replaced by the following
new Section 3(a):

 

--------------------------------------------------------------------------------



 

(a)           Stock Issuable.  The maximum number of shares of Stock reserved
and available for issuance under the Plan shall be 7,000,000 shares less one
share for every one share granted under any Prior Plan after December 31, 2015. 
After the Effective Date of the Plan, no awards may be granted under the Prior
Plan. For purposes of this limitation, the shares of Stock underlying any awards
under the Plan or the Prior Plan that are forfeited, canceled or otherwise
terminated (other than by exercise) after the Effective Date shall be added back
to the shares of Stock available for issuance under the Plan.  Notwithstanding
the foregoing, the following shares shall not be added to the shares authorized
for grant under the Plan:  (i) shares tendered or held back upon exercise of an
Option or settlement of an Award to cover the exercise price or tax withholding,
and (ii) shares subject to a Stock Appreciation Right that are not issued in
connection with the stock settlement of the Stock Appreciation Right upon
exercise thereof. In the event the Company repurchases shares of Stock on the
open market, such shares shall not be added to the shares of Stock available for
issuance under the Plan.  Subject to such overall limitations, shares of Stock
may be issued up to such maximum number pursuant to any type or types of Award;
provided, however, that Stock Options or Stock Appreciation Rights with respect
to no more than 1,000,000 shares of Stock may be granted to any one individual
grantee during any one calendar year period, and no more than 2,000,000 shares
of the Stock may be issued in the form of Incentive Stock Options.  The shares
available for issuance under the Plan may be authorized but unissued shares of
Stock or shares of Stock reacquired by the Company.

 

All other terms and conditions of the Plan shall be unchanged and remain in full
force and effect.

 

[Remainder of Page Intentionally Left Blank]

 

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the Company executed this Amendment as of the day and year
first above written.

 

 

 

COMPANY

 

 

 

 

 

DIAMONDROCK HOSPITALITY COMPANY

 

 

 

 

 

 

 

 

By:

/s/ William J. Tennis

 

 

 

William J. Tennis

 

 

 

Executive Vice President, General Counsel and Corporate Secretary

 

--------------------------------------------------------------------------------